DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-6 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-3 and 5-6 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-3 and 5-6.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-3 and 5-6 have been fully considered but they are not persuasive. The arguments are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Specification
The title is objected to for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The title should convey that the invention is directed towards interrupts and changing an order of commands.    

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities: “in response to the interruption signal that is detected during the executing of the first processing, executing processing” is grammatically incorrect.  This limitation should be amended to “in response to detecting the interruption signal during the execution of the first processing, execute processing”. Additionally, lines 38-39 recite “execute the arranged second command before executing of the one or more first commands” is grammatically incorrect and should be amended to “execute the arranged second command before executing the one or more first commands”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 5, and 6 (line numbers refer to claim 1):
	Lines 20-21 recite “execute an interrupt detection processing in parallel with the first processing” but this is not supported by the specification. The specification recites in paragraph [0008] that “the SVP firmware may detect the system control interrupt command even during execution of the control command”. Therefore, the specification supports that interrupt detection processing occurs in parallel to executing first commands and not that the interrupt detection occurs in parallel with first processing. 
	Lines 21-41 recite “the interrupt detection processing including: detecting whether an interruption signal…is received…in response to the interruption signal…executing processing including: suspending…generating a second command…preferentially arranging…generating a command to perform an interruption process”, but the specification does not support that the interrupt detection processing includes all of these steps. The abstract recites “execute an interrupt detection processing that includes detecting an interrupt issued from the information processing circuit or the interface circuit”. Therefore, the interrupt detection processing only includes the step of detecting an interrupt issued from the information processing circuit or the interface circuit. 
	Lines 26-28 recite “suspending the execution of the first processing by suspending the obtaining and the transmitting of each of the plurality of first commands included in the execution order” but this is not supported by the specification. The specification recites in paragraph [0055] that “when receiving the control command for detecting the interrupt factor, the descriptor re-generation section 103 stops the processing of the descriptor that registers the unified command in the shared memory 108 therein until the interrupt factor detection processing has been executed” and paragraph [0106] recites “the execution of the control commands included in the unified command may be suspended”. Therefore the specification does not support suspending the obtaining and transmitting of each of the plurality of first commands. The specification supports the suspension of the registration of the plurality of first commands and suspension of the execution of the plurality of first commands. 
	Lines 40-42 recite “in response to receiving the signal indicating the identified interrupt factor, generating a command to perform an interruption process corresponding to the identified interrupt factor to execute the generated command” but this is not supported by the specification. The specification recites in paragraph [0095] “The system control interrupt processing section 102 generates a  control command for executing the interrupt processing based on the information about the device issuing the failure notification and the interrupt notification, or    the lookahead factor, and outputs the control command to the command  processing section 101”, in paragraph [0027] “The failure notification is one of the interrupt factors”, and in paragraph [0068] “When the interrupt is the CPU substitution command or the IO  command, the interrupt notification section 153 receives the notification of the  execution of the interrupt factor detection processing from the re-registration section 152. The interrupt notification section 153 sends the notification of the interrupt processing corresponding to the interrupt factor stored in the memory 106 to the system control interrupt processing section 102”. Therefore, the specification discloses that in response to acquiring information regarding a device issuing an interrupt factor, generating a command to perform an interruption process. The specification also discloses generating a command to perform an interruption process corresponding to an interrupt factor stored in memory. 

Claims 2 and 3 are dependent claims of claim 1 and fail to resolve the deficiencies of claim 1, so they are rejected for the same reasons as claim 1 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 5, and 6 (line numbers refer to claim 1):
	Lines 12-13 recite “the given processing being processing performed by using the plurality of first commands in the execution order” but it is unclear how processing is performed by using the plurality of first commands (Is processing performed by executing the plurality of first commands in the execution order?).
	Lines 14, 16, 17, and 19 recite “each first command” but it is unclear if this refers back to a plurality of first commands (If so, it should be amended to “each of the plurality of first commands” as shown in lines 27-28).
It is unclear if “suspended one or more first commands” in line 36 refers to “suspending the obtaining and the transmitting of each of the plurality of first commands” in lines 27-28.

As per claim 2:
	Line 6 recites “the interruption signal” but it is unclear if this refers to “the detected interruption signal” (ie. If they refer to the same thing, the same terms should be used.).
	
As per claim 3:
	Lines 4-5, 6, 7-8, 8-9, and 16 recite “the first commands” but it is unclear if this refers to “the plurality of first commands” recited in claim 1 (If so, the same terms should be used.).  
	Lines 4-5 and 10 recite “the second commands” but this lacks antecedent basis because claim 1 only recites a second command. 
	Lines 6-7 “executing the first commands and the second command in the execution order” but this lacks antecedent basis because claim 1 recites “a plurality of first commands in an execution order” and not an execution order of first commands and second commands. Additionally, it is unclear what is meant by this execution order because in claim 1 it recites “preferentially arranging the generated second command over suspended one or more first commands among the plurality of first commands” so an execution order of first commands and a second command has already been changed. 
	Lines 11 and 15 recite “the operation of the first control circuit” which lacks antecedent basis. 
	Lines 4-5 recite “the first and second control circuit being configured to execute the first and second commands”, line 7-9 recite “in case of execution of the first commands, causes the first control circuit to execute processing with respect to the first commands” and lines 10-13 recite “in case of execution of the second commands: stops the operation of the first control circuit, causes the second control circuit to perform processing with respect to the second command” so it is unclear why execution of the first commands and the second command by the first and second control circuits, respectively causes processing with respect to the first commands and the second command in the first and second control circuits, respectively (ie. How is execution of first commands and second command different from processing with respect to the first commands and the second command? How does one cause the other?). 

As per claims 5 and 6 (line numbers refer to claim 5):
	Lines 20-21 recite “the arithmetic processing device” which lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki et al. (US 20160154721 A1 herein Yuuki) in view of Horikawa et al. (JPH06348506A herein Horikawa), further in view of Miyazaki (US 20160259740 A1), and further in view of Tanada (US 20080298255 A1).
Yuuki and Miyazaki were cited in a previous office action.

As per claim 1, Yuuki teaches the invention substantially as claimed including an information processing apparatus (Fig. 1; 1 information processing apparatus) comprising: an information processing circuit (Fig. 1; 111 execution control unit); an interface circuit (Fig. 1, 113 JTAG control circuit, 114 I2C control circuit); and a control circuit coupled to the information processing circuit (Fig. 1, 1000 service processor), processor circuitry of the control circuit is configured to (Fig. 1; 1001 CPU): 
execute a first processing that includes obtaining, from a terminal apparatus coupled to the information processing apparatus, an integrated command for performing given processing, the integrated command including a plurality of first commands in an execution order, the given processing being processing performed by using the plurality of first commands in the execution order, obtaining, in the execution order, each first command from the obtained integrated command, and transmitting, in response to the obtaining of each first command, the each first command to the information processing circuit to cause the information processing circuit to execute the each first command being a part of the given processing (Fig. 2, 3, 5; [0030] lines 6-9 In the setting data storing unit 1010, for example, an initial value stored in a command I/F (Interface) area 121 and an initial value stored in a register 130 are stored; [0034] lines 1-11 The buffer 120 includes the command I/F area 121 and a result I/F area 122. FIG. 3 illustrates an example of a data structure of a buffer. The command I/F area 121 includes a header area and a data area…The command lists are stored in the data area…The buffer 120 may be a storage area shared by the service processor 1000 and the MBC 110, and the service processor 1000 may access the buffer 120; [0036] lines 1-6 FIG. 5 illustrates an example of a command set. Each command included in the command set includes a command portion and a data portion.…The number given to each command indicates an execution sequence; [0050] lines 1-10 The execution control unit 111 instructs the buffer management unit 112 to read the command list relevant for the components 101 to 105. The buffer management unit 112 reads the command list relevant for the components 101 to 105 from the buffer 120 to output the command list to the execution control unit 111. The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 and the I2C control circuit 114, and acquire data from each component); 
execute an interrupt detection processing in parallel with the first processing, the interrupt detection processing including: detecting whether an interruption signal issued from the information processing circuit or the interface circuit is received (Fig. 15;[0026] lines 6-8 The service processor is installed such that an abnormality occurring in the component within the server is detected; [0068] lines 1-3 The processing unit 1011 of the service processor 1000 which has received the interrupt signal specifies the component, for which the abnormality is detected; [0060] lines 1-5 The buffer management unit 112 notifies the execution control unit 111 of the fact that the abnormality of the component is detected. Accordingly, the execution control unit 111 sets the value of the interrupt register 131 to “ON” and transmits an interrupt signal to the service processor 1000; [0065] The service processor 1000 collectively transmits the command lists relevant for a plurality of components to the MBC 110, and the service processor 1000 is notified of the detection of the abnormality only when the abnormality is detected by the MBC 110; [0089] Also, in a processing flow, a processing sequence may be changed and a parallel execution may be performed as long as the processing result is not changed.); and 
in response to the interruption signal that is detected during the executing of the first processing, executing processing including:3PATENTFujitsu Reference No.: 19-00122Application Serial No.: 16/892,340 suspending the execution of the first processing by suspending the obtaining and the transmitting of each of the plurality of first commands included in the execution order; and suspended one or more first commands among the plurality of first commands ([0075] lines 1-9 the service processor 1000 which has received an interrupt signal may rapidly perform the countermeasure against the abnormality. Since it is confirmed whether an error exists in the determination made by the MBC 110, the performing of the countermeasure against the abnormality may be reduced even though the abnormality originally has not occurred. The data acquisition is stopped for all the components while coping with the abnormality; [0050] lines 6-10 The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 and the I2C control circuit 114, and acquire data from each component; [0063] the execution control unit 111 stops a processing for a certain period of time; [0050] The execution control unit 111 instructs the buffer management unit 112 to read the command list).

Yuuki fails to teach an information processing circuit including one or more of control target objects; a control circuit coupled to the information processing circuit via the interface circuit; transmitting the each first command to the information processing circuit via the interface circuit; generating a second command to cause the information processing circuit to identify an interrupt factor indicating a cause that the detected interruption signal has been issued from the information processing circuit and to cause the information processing circuit to transmit a signal indicating the identified interrupt factor to the control circuit via the interface circuit; preferentially arranging the generated second command over suspended one or more first commands among the plurality of first commands, to cause the information processing circuit to execute the arranged second command before executing of the one or more first commands, and in response to receiving the signal indicating the identified interrupt factor, generating a command to perform an interruption process corresponding to the identified interrupt factor to execute the generated command.

	However, Horikawa teaches a control circuit coupled to the information processing circuit via the interface circuit ([0010] The interface circuits 12 and 13 manage interrupt processing procedures between the CPUs 1 and 2 and the interrupt reporting device 5; [0006] an interrupt detection circuit that captures the interrupt cause as interrupt information; and an operation system CPU that is used for the circuit and process control. and a first interface circuit for exchanging information between the interrupt detection circuit and the interrupt information output from the interrupt detection circuit to the operation system CPU); 
transmitting the each first command to the information processing circuit via the interface circuit ([0006] an operation system CPU that is used for the circuit and process control. and a first interface circuit for exchanging information between the interrupt detection circuit and the interrupt information output from the interrupt detection circuit to the operation system CPU, and for transferring the interrupt information to the development system CPU for replacing the operation system CPU. This is achieved by providing an interrupt transfer circuit and a second interface circuit for exchanging signals between the circuit and the development CPU); 
generating a second command to cause the information processing circuit to identify an interrupt factor indicating a cause that the detected interruption signal has been issued from the information processing circuit and to cause the information processing circuit to transmit a signal indicating the identified interrupt factor to the control circuit via the interface circuit ([0011] the interrupt detection circuit 6 turns ON the interrupt factor read signal (as generating the second command) to the interrupt detection device of the stored address (t7). Assume that the address indicates the interrupt detection device 3 here. The interrupt detector 3 reports the interrupt factor in response to the interrupt factor read signal (t8). The interrupt detection circuit 6 reports the accumulated address and interrupt factor as interrupt information to the CPU 1 via the switching circuit 7 and the interface circuit 12 (t8); [0006] captures the interrupt cause as interrupt information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki with the teachings of Horikawa to improve efficiency (see Horikawa [0016] improving work efficiency of CPU replacement). 
	

Yuuki and Horikawa fail to teach an information processing circuit including one or more of control target objects; preferentially arranging the generated second command over suspended one or more first commands among the plurality of first commands, to cause the information processing circuit to execute the arranged second command before executing of the one or more first commands; in response to receiving the signal indicating the identified interrupt factor, generating a command to perform an interruption process corresponding to the identified interrupt factor to execute the generated command.

However, Miyazaki teaches an information processing circuit including one or more of control target objects (Fig. 18, LP0…LPn; [0092] the interrupt controller outputs an interrupt to the LPn and notifies the LPn of information on the data reading; [0091] the LPn executes the application program); preferentially arranging the generated second command over suspended one or more first commands among the plurality of first commands, to cause the information processing circuit to execute the arranged second command before executing of the one or more first commands ([0087] lines 1-8 The MPU, upon detecting the occurrence of an interrupt, suspends the running of an application program and starts to run an interrupt service routine (also called an interrupt handler). In the example in FIG. 17, the running of the application program is suspended after execution of an instruction n+1 is completed. Then, upon completion of the running of the interrupt service routine, the MPU resumes the running of the application program from an instruction n+2; [0084] lines 1-4 Examples of an interrupt include an internal interrupt that occurs from a program being run by a processor and an external interrupt that occurs from a factor other than the program being run by the processor; [0091] the instruction n and the instruction n+1 in the application program are executed. Here, from the viewpoint of the VM, it seems that the LPn executes the application program; [0093] The LPn, upon detection of the occurrence of an interrupt, suspends the running of the application program and starts to run an interrupt service routine).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki and Horikawa with the teachings of Miyazaki because Miyazaki’s teaching of performing an interrupt service routine which checks the source of the interrupt allows for the interrupt to be dealt with prior to finishing a suspended set of commands. 

	Yuuki, Horikawa, and Miyazaki fail to teach in response to receiving the signal indicating the identified interrupt factor, generating a command to perform an interruption process corresponding to the identified interrupt factor to execute the generated command.

However, Tanada teaches in response to receiving the signal indicating the identified interrupt factor, generating a command to perform an interruption process corresponding to the identified interrupt factor to execute the generated command ([0009] the communication control unit instructs the wireless short-distance communication unit to interrupt the data reception if an interrupt factor causing interrupt of data transmission is detected; [0039] When it detects the generation of any interrupt factor to interrupt the data transmission with the communication terminal 1 as the client through the wireless short-distance communication unit 20, as shown in step S33 or S34 in FIG. 4, the control unit 11 executes the upper application program, interrupts the data transmission (the data reception in FIGS. 3 and 4), and supplies an interrupt instruction (reason=error code) of the data transmission to the communication control unit 21).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki, Horikawa, and Miyazaki with the teachings of Tanada so that users may know the cause of failure (see Tanada [0072] the client can know failure cause of the data transmission).
	
As per claim 5, it is a method claim of claim 1, so it is rejected for the same reasons as claim 1 above.

As per claim 6, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki, Horikawa, Miyazaki, and Tanada, as applied to claim 1 above, in view of Takayama (US 20130159589 A1).
Takayama was cited in a previous office action. 
As per claim 2, Yuuki, Horikawa, Miyazaki, and Tanada teach the information processing apparatus according to claim 1. Horikawa teaches wherein the interrupt detection processing is configured to determine the detected interruption signal, perform the generating of the second command with respect to the interruption signal ([0011] In this way, the interrupt detection circuit 6 specifies the address of the interrupt detection device that has responded that there is an interrupt, stores the specified address in storage means (not shown) provided therein (t4), and switches the switching circuit 7 and the interface. An interrupt request signal to the CPU 1 is turned on through the circuit 12 (t5). Upon detecting the interrupt request signal ON, the CPU 1 turns ON the interrupt information read signal (t6). Upon detecting the interrupt information read signal ON, the interrupt detection circuit 6 turns ON the interrupt factor read signal to the interrupt detection device of the stored address (t7). Assume that the address indicates the interrupt detection device 3 here. The interrupt detector 3 reports the interrupt factor in response to the interrupt factor read signal (t8). The interrupt detection circuit 6 reports the accumulated address and interrupt factor as interrupt information to the CPU 1 via the switching circuit 7 and the interface circuit 12 (t8)).

Yuuki, Horikawa, Miyazaki, and Tanada fail to teach wherein the interrupt detection processing is configured to determine priority of the detected interruption signal, in response that the priority of the detected interruption signal is higher than a predetermined threshold, perform the generating of the second command with respect to the interruption signal.

However, Takayama teaches wherein the interrupt detection processing is configured to determine priority of the detected interruption signal ([0059] lines 4-7 compares the stored threshold with the reduced bus width, and selects, on the basis of the result of the comparison, the priority of an interrupt performed on a processor), 
in response that the priority of the detected interruption signal is higher than a predetermined threshold, perform the generating of the second command with respect to the interruption signal ([0068] lines 10-18 the type of interrupt mentioned here means an interrupt whose priority is lower or higher than the reference priority. Specifically, if the result of the comparison indicates that the reduced bus width is less than the threshold in the bus width threshold register B 52 and is equal to or greater than the threshold in the bus width threshold register A 21, the interrupt control circuit 25B determines that the bus width is satisfactory for an operation that needs a failure record; [0074] lines 2-5 if an interrupt is a high priority interrupt, the interrupt processing unit 62 collects detailed log information in order to use it for a failure analysis (as the second command)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki, Horikawa, Miyazaki, and Tanada with the teachings of Takayama because Takayama’s teaching of only collecting detail log information for failure analysis when there is a high priority interrupt prevents a reduction in system performance (see Takayama, [0057] lines 1-6 Furthermore, because the I/O bridge 1A generates, in the CPU 2A, an interrupt according to the selected priority, it is possible for the CPU 2A that has accepted the interrupt to prevent the accepted interrupt from always being processed with high priority, thus preventing a reduction in system performance).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki, Horikawa, Miyazaki, and Tanada, as applied to claim 1 above, in view of Yamaji et al. (JP2019028750A herein Yamaji).
Claim mappings of Yamaji are made with a translation of JP2019028750A.
Yamaji was cited in a previous office action.
As per claim 3, Yuuki, Horikawa, Miyazaki, and Tanada teach the information processing apparatus according to claim 1. Yuuki specifically teaches wherein the interface circuit includes a first control circuit and a second control circuit, the first and second control circuit being configured to execute the first commands, and in executing the first commands in the execution order, the interface circuit in case of execution of the first commands, causes the first control circuit to execute processing with respect to the first commands (Fig. 5; [0036] lines 1-6 FIG. 5 illustrates an example of a command set. Each command included in the command set includes a command portion and a data portion.…The number given to each command indicates an execution sequence; [0050] lines 6-10 The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 (as first control circuit) and the I2C control circuit 114 (as second control circuit), and acquire data from each component), 
stops the operation of the first control circuit ([0075] lines 1-9 the service processor 1000 which has received an interrupt signal may rapidly perform the countermeasure against the abnormality. Since it is confirmed whether an error exists in the determination made by the MBC 110, the performing of the countermeasure against the abnormality may be reduced even though the abnormality originally has not occurred. The data acquisition is stopped for all the components while coping with the abnormality), 
cause the second control circuit to perform processing, and the operation of the first control circuit to execute the processing with respect to the first commands ([0050] lines 6-10 The execution control unit 111 sequentially executes the command set, for example, a single command or a plurality of the commands, of each component so as to control the JTAG control circuit 113 (as first control circuit) and the I2C control circuit 114 (as second control circuit), and acquire data from each component).
Additionally, Horikawa teaches to perform processing with respect to the second command ([0011] the interrupt detection circuit 6 turns ON the interrupt factor read signal to the interrupt detection device of the stored address (t7). Assume that the address indicates the interrupt detection device 3 here. The interrupt detector 3 reports the interrupt factor in response to the interrupt factor read signal (t8). The interrupt detection circuit 6 reports the accumulated address and interrupt factor as interrupt information to the CPU 1 via the switching circuit 7 and the interface circuit 12 (t8)).
Additionally, Miyazaki teaches in executing the first commands and the second command in the execution order, in response to completion of the execution of the second command, restarts the operation to execute the processing with respect to the first commands ([0087] lines 1-8 The MPU, upon detecting the occurrence of an interrupt, suspends the running of an application program and starts to run an interrupt service routine (also called an interrupt handler). In the example in FIG. 17, the running of the application program is suspended after execution of an instruction n+1 is completed. Then, upon completion of the running of the interrupt service routine, the MPU resumes the running of the application program from an instruction n+2).

Yuuki, Horikawa, Miyazaki, and Tanada fail to teach the interface circuit includes a first control circuit and a second control circuit, the first and second control circuit being configured to execute the first and second commands, and in executing the first commands and the second command in the execution order, the interface circuit in case of execution of the second commands: stops the operation of the first control circuit, causes the second control circuit to perform processing with respect to the second command, and restarts the operation of the first control circuit.

However, Yamaji teaches the interface circuit includes a first control circuit and a second control circuit, the first and second control circuit being configured to execute the first and second commands ([0017] 141 The DMA controller 101 is the first data transfer controller in the present invention; [0018] 149 The DMA controller 102 is the second data transfer controller in the present invention; [0019] 158 lines 1-2 The DMA diagnosis / fail processing unit 103 is the fail processing unit in the present invention), and 
in executing the first commands and the second command in the execution order, the interface circuit in case of execution of the second commands: stops the operation of the first control circuit, causes the second control circuit to perform processing with respect to the second command ([0040] 319 lines 1-4 When the operation of the DMA controller 102 is stopped, the DMA diagnosis / fail processing unit 103 subsequently sets the DMA transfer completion 123 output from the DMA controller 102 as a trigger factor for diagnosing the data transfer in the DMA controllers 101 and 102; [0041] 328 lines 1-3 by stopping the operation of the DMA controllers 101 and 102 determined to be abnormal, the DMA controllers 101 and 102 determined to be abnormal do not transfer data to the buffer), and 
restarts the operation of the first control circuit ([0054] Further, in step 213, since the trigger factor for the data transfer of the DMA controller 102 is from the DMA1 transfer completion 112 to the A / D conversion end 101b, the operation of the DMA controller 101 is stopped, but it continues thereafter.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Yuuki, Horikawa, Miyazaki, and Tanada with the teachings of Yamaji because Yamaji’s teaching of stopping the first control circuit, causing a second control circuit to diagnose failures, and restarting the first control circuit prevents an application from referencing corrupted data (see Yamaji, [0041] In this way, by stopping the operation of the DMA controllers 101 and 102 determined to be abnormal, the DMA controllers 101 and 102 determined to be abnormal do not transfer data to the buffer and the buffer is updated. However, it is possible to prevent the application from referencing the data in which the transfer is abnormal.).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150067385 A1 at least teaches generating a second command to cause the information processing circuit to identify an interrupt factor and to cause the information processing circuit to transmit a signal indicating the identified interrupt factor to the control circuit via the interface circuit (Fig. 8; [0078] The FNL control unit 51 notifies the FNL control unit 32 of the system control device V1 of the master node 2AB of the occurrence of the interrupt factors via the FNL driver 54. The FNL control unit 51 collects the occurred interrupt factors and transmits the interrupt factors to the system control device V1 of the master node 2AB via the FNL driver 54 in response to a collection request for the interrupt factors from the system control device V1 of the master node 2AB.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195